Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Pamela Lou Burden, Appellant                          Appeal from the County Court of Delta
                                                      County, Texas (Tr. Ct. No. 1942). Opinion
No. 06-13-00089-CV        v.                          delivered by Chief Justice Morriss, Justice
                                                      Carter and Justice Moseley participating.
Steven Bradley Burden, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Pamela Lou Burden, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk